             Case 3:17-md-02801-JD Document 724 Filed 07/03/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10
     Attorneys for AASI
11

12

13

14
                              UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16

17   In re Capacitors Antitrust Litigation
                                                  Case No. 17-md-02801-JD
18
19   This document relates to:
                                                  STIPULATION AND [PROPOSED]
                                                                   xxxxxxxxxx
20                                                ORDER OF DISMISSAL
     The AASI Beneficiaries’ Trust, by and
21   Through Kenneth A. Welt, Liquidating
     Trustee, v. AVX Corp. et al., Case No. 17-
22   cv-03472
23

24

25
26

27

28
                    STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                     17-md-2801-JD
                 Case 3:17-md-02801-JD Document 724 Filed 07/03/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendant Fujitsu Limited (“Fujitsu”) pursuant to Rule 41(a)(2) of the

 3   Federal Rules of Civil Procedure hereby stipulate to the dismissal of the present action with

 4   prejudice and state as follows:

 5          1.       AASI and Fujitsu seek the dismissal of this action against Fujitsu with prejudice.

 6          2.       AASI and Fujitsu agree that each party shall bear its own costs and attorneys’ fees

 7   in connection with these actions.

 8          3.       This stipulation does not affect the rights or claims of AASI against any other

 9   defendant or alleged co-conspirator in this litigation.

10          WHEREFORE, the parties respectfully request that this Court issue an Order of Dismissal

11   against Fujitsu only.

12          IT IS SO STIPULATED

13   Dated: July 3, 2019

14

15
      /s/ Scott N. Wagner                                /s/ Jeffrey A. Jaeckel
16    Robert W. Turken (admitted pro hac vice)           Paul T. Friedman
17    Scott N. Wagner (admitted pro hac vice)            Ian K. Bausback
      Lori P. Lustrin (admitted pro hac vice)            MORRISON & FOERSTER LLP
18    Shalia M. Sakona (admitted pro hac vice)           425 Market Street
      Jerry R. Goldsmith (admitted pro hac vice)         San Francisco, California 94105-2482
19    BILZIN SUMBERG BAENA PRICE &                       Telephone: 415.268.7000
      AXELROD LLP                                        Facsimile: 415.268.7522
20    1450 Brickell Ave., Suite 2300                     Email: PFriedman@mofo.com
21    Miami, Florida 33131-3456                          Email: IBausback@mofo.com
      Telephone: 305-374-7580
22    Facsimile: 305-374-7593                            Jeffrey A. Jaeckel
      rturken@bilzin.com                                 MORRISON & FOERSTER LLP
23    swagner@bilzin.com                                 2000 Pennsylvania Avenue, NW Suite 6000
      llustrin@bilzin.com                                Washington, District of Columbia 20006
24    ssakona@bilzin.com                                 Telephone: 202.887.1500
25    jgoldsmith@bilzin.com                              Facsimile: 202.887.0763
      Counsel for AASI                                   Email: JJaeckel@mofo.com
26                                                       Attorneys for Defendant Fujitsu Limited

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 724 Filed 07/03/19 Page 3 of 4




 1

 2                                        ECF ATTESTATION

 3           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file

 4   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 5           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in

 6   this filing.

 7

 8   DATED: July 3, 2019

 9                                                        By:    /s/ Scott N. Wagner
                                                                     Scott N. Wagner
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 724 Filed 07/03/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             july 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
